[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#111)
The plaintiffs bring this action against the City of Waterbury, claiming injuries resulting from a defective highway. The defendant claims that the defendant did not comply with the notice provision of § 13a-149 of the Connecticut General Statutes, in that the plaintiffs failed to describe the defect or cause of the accident. The defendant filed an affidavit of CT Page 6975 the Chief Legal Investigator of the City, indicating that he was unable to make an investigation because of the inadequacy of the notice, both with regard to "place" and "cause" The plaintiffs filed an affidavit indicating that the plaintiff, Mr. Dalton, spoke with the investigator within a month after the notice was sent to the City, and described both the place and the cause of the accident.
The municipal notice provision of the Connecticut General Statute § 13a-149, unlike the notice provisions required in similar actions against the State of Connecticut, has a savings clause. § 13a-149 provides in the last sentence that the notice provisions shall not be invalid by reason of inaccuracy, "[I]f it appears that there was no intention to mislead." Whether the plaintiffs intended to mislead is a question of fact to be determined by the jury. Shapiro v. Hartford, 7 Conn. App. 317.
There is a material question of fact. Therefore, the defendant's motion for summary judgment is denied.
/s/ Pellegrino, J. PELLEGRINO